Citation Nr: 0515133	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-00 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an earlier effective date, prior to August 27, 
2001, for entitlement to service connection for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
August 1954.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois that granted service connection for bilateral 
hearing loss, effective August 27, 2001.

In December 2003, the Board remanded this case to the RO to 
insure compliance with the notice and duty to assist 
provisions in the Veterans Claims Assistance Act of 2000 
(VCAA).  The case was recently returned to the Board for 
appellate consideration.

In May 2005 the undersigned Veterans Law Judge granted the 
representative's motion to advance the case on the Board's 
docket due to the veteran's advanced age.  38 C.F.R. 
§ 20.900(c).  


FINDING OF FACT

The RO received the veteran's application for service 
connection for hearing loss on August 27, 2001. 


CONCLUSION OF LAW

The criteria for an effective date earlier than August 27, 
2001, for service connection for hearing loss have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.160, 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order). 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

The Board is satisfied that all necessary development 
pertaining to the issues of entitlement to an earlier 
effective date for service connection for hearing loss and 
for tinnitus has been properly undertaken.  The record shows 
that the VA issued a comprehensive VCAA notice letter in 
November 2001 before it decided the claim for service 
connection and again in April 2004.  Thus, regarding the 
initial VCAA notice it was issued prior to the RO rating 
determination that followed an initial application to 
establish service connection for hearing loss in August 2001.  
Both the timing and content of the VCAA notices complied with 
the requirement for adequate notice.

The veteran appealed the initial determination of the 
effective date for hearing loss.  In such circumstances the 
VA General Counsel has concluded that under 38 U.S.C.A. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

In addition, the June 2002 rating decision, the statement of 
the case in December 2002 and the supplemental statement of 
the case in March 2005 adequately apprised the appellant of 
the applicable law and regulations and the reasons for the 
effective date determination.  VA has completed the essential 
development and procedural steps outlined in the VA General 
Counsel's precedent opinion.  Therefore there is no further 
assistance required on VA's part to insure an informed 
decision.  


Analysis

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400 and provide generally that 
the effective date for disability compensation based on 
service connection shall be the later of the date of claim or 
the date entitlement arose.  

Regarding hearing loss, it is readily apparent from the 
record how the RO selected the August 27, 2001, effective 
date.  The record shows no specific claim for service 
connection communicated to the RO formally until that date, 
when correspondence referenced an intention to claim service 
connection for hearing loss based upon exposure to noise as a 
flight mechanic during military service.  There is simply no 
pertinent communication earlier in the claims folder to 
establish a formal claim.  

The appellant's argument as summarized in the 
representative's presentation in January 2003 is that it is 
obvious the veteran suffered from this disability for many 
years and that he should not be penalized by a 
"technicality" since he was granted service connection.  
Apparently the "technicality" being he did not file a claim 
many years earlier.  The record contains various statements 
from individuals and the veteran that recall his hearing 
difficulty over many years.

The applicable law provides the effective date for an 
original claim is governed by 38 U.S.C.A. § 5110(a).  This 
provision states that such an effective date shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of claim.  The implementing 
regulation 38 C.F.R. § 3.400(b)(2) provides that the 
effective date shall be date of receipt of claim or date 
entitlement arose, whichever is later, unless the claim is 
received within one year after separation from service.  The 
veteran cannot invoke this liberal provision since he 
initially filed the claim more that 40 years after military 
service.  He did state that he was unaware he could obtain 
medication from the VA until his daughter, a VA pharmacy 
employee, told him and that he was in essence "left in the 
dark".  

While the Board does acknowledge the veteran's contentions in 
this case, unfortunately, the Board must point out that it is 
clear from the case law that the VA Secretary is not obliged 
to provide the appellant with personal notice of his 
eligibility for benefits.  Hill v. Derwinski, 2 Vet. App. 451 
(1991).  In essence, VA was under no obligation to inform the 
veteran of his eligibility for benefits.  Harvey v. Brown, 6 
Vet. App. 416, 423 (1994); Lyman v. Brown, 5 Vet. App. 194 
(1993).  More recent case law convinces the Board that this 
matter is well settled.  For example, as the United States 
Court of Appeals for the Federal Circuit (CAFC) explained in 
Andrews v. Principi, 354 F.3d 1134 (Fed. Cir. 2003), VA's 
failure to notify a veteran pursuant to § 7722(b) and (c)(1) 
as the basis for tolling the time period in § 5110(b)(1).  
This reasoning is applicable here as well.  In approving its 
holding in Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999) 
where it was asserted that VA had breached its duty under § 
7722(d) to assist in preparing and presenting a claim, the 
CAFC noted that attempt was to obtain an effective date 
earlier than the statute permitted.  Therein the CAFC 
concluded that section § 7722(d) was hortatory, as the 
statute does not prescribe any remedy for its breach.  In 
Andrews, the CAFC found that the reasoning in Rodriguez 
equally applicable to § 7722(b) and (c), to which § 7722(d) 
refers and noted that nothing in those provisions indicates, 
or even suggests, that the Secretary's failure to provide 
assistance to a claimant justifies ignoring the unequivocal 
command in § 5110(a) that the effective date of 
benefits cannot be earlier than the filing of an application 
therefor.  

Thus, the VA's failure to notify under § 7722(b) and (c)(1) 
may not serve as the basis for awarding an effective date in 
contravention of the statute.  The CAFC observed that Section 
5110 addresses the question of when benefits begin to accrue, 
not whether a veteran is entitled to benefits at all and that 
passage of the one-year period for filing claim of disability 
compensation therefore does not foreclose payment for the 
veteran and thus cannot be construed as establishing a 
statute of limitations.  

However, it is also provided under 38 C.F.R. § 3.155(a) that 
an informal claim may, in some circumstances, be considered 
to be the date of a claim.  Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992); 38 C.F.R. § 3.1(p).  

In this regard, and as noted above, generally, the effective 
date for service connection will be the date the claim is 
received.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In a 
few limited situations, an earlier effective date may be 
assigned.

If a claim is received within the year after a veteran is 
released from active service, benefits will be effective the 
day after his release from active service.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed by 
reason that the service-connected disability is not 
compensable in degree, receipt of VA medical records will be 
considered an informal claim.  The date of the records will 
be accepted as the date of receipt of the claim.  This 
applies only when such reports refer to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157.

Analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), the 
Board observes that the regulation contain two alternative 
requirements.  The first is that the VA medical reports must 
refer to examination or treatment of a disability for which 
service connection has previously been established.  This 
comports with the first criterion in the first sentence of 
subsection (b); that a formal claim for compensation must 
have been allowed.  The other alternative criterion of 38 
C.F.R. § 3.157(b)(1) is that a claim specifying the benefit 
sought is received within one year from the date of the VA 
medical record.  This clearly applies to disabilities other 
than those for which service connection has been established.  
However, this last sentence must be interpreted in light of 
the rest of the subsection.  The first sentence of subsection 
(b) states an initial requirement, either that a formal claim 
for compensation must have been allowed or that a formal 
claim for compensation has been denied by reason that the 
disability is not compensable in degree.  The last sentence 
of sub-subsection (b)(1) clarifies that the medical reports 
must relate to the disability for which service connection 
has been established or that a claim be submitted within the 
year.  This last phrase clearly refers to disabilities for 
which service connection has not been established, but it is 
also subject to the restriction in the beginning of the 
subsection, that it be a disability for which service 
connection has been denied because it is not disabling to a 
compensable degree.  Since service connection was not 
established for bilateral hearing loss and since service 
connection for bilateral hearing loss was not previously 
denied because the disability was noncompensable, the 
veteran's bilateral hearing loss does not fit in the very 
limited group of disabilities for which VA medical records 
may be considered informal claims, and the date of those 
records cannot be used as the date of claim.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. 
App. 377, 382 (1999)(where appellant had not been granted 
service connection, mere receipt of medical records could not 
be construed as informal claim).  

Thus, although, the VA medical evidence showing an evaluation 
on December 27, 2000 (and dated prior to the date of the 
claim) did contain a diagnosis of sensorineural hearing loss 
and the VA examiner in June 2002 opined that this hearing 
loss most was most likely related to noise exposure during 
military service, such medical record cannot, pursuant to 
governing legal criteria be considered an earlier informal 
claim for service connection for bilateral hearing loss.  
This is because, as the regulations specify, there had not 
been a prior allowance or disallowance of a formal claim for 
compensation for bilateral hearing loss for the reason that 
the disability was not compensable in degree.  

Similarly, although the Board does note that the record 
contains reports of private treatment beginning in the mid 
1980's, such was not received until after the veteran filed 
his VA claim and the date of receipt of that evidence is the 
relevant date in effective date determinations.  More 
importantly, such a medical report, for the reasons outlined 
above, cannot serve as an informal claim in this case.  See 
Servello, 3 Vet. App. at 199 (38 C.F.R. § 3.157(b) provides 
that the date of an outpatient or hospital examination or 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of an informal claim for 
increased benefits, or an informal claim to reopen, with 
respect to disabilities for which service connection has been 
granted) (emphasis added); Lalonde, 12 Vet. App. at 382 
(because the appellant had not been granted service 
connection for his anxiety disorder, the mere receipt of 
medical records cannot be construed as an informal claim); 
Kessel v. West, 13 Vet. App. 9, 23 (1999) (there has not been 
a prior allowance or disallowance of a claim for service 
connection for the claimed condition, and any examination 
reports could not be accepted as an informal claim).

Finally, the Boards notes that the veteran has also contended 
that an earlier effective date should be awarded on the basis 
that the disability existed prior to August 2001.  However, 
VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon, 12 Vet. App. at 35; Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  There is no provision 
in the law for awarding an earlier effective date based on 
the veteran's assertion that the disability existed before he 
filed the claim.  The Board has carefully reviewed the 
record, and finds that there is no claim, informal or formal, 
for service connection for bilateral hearing loss earlier 
than August 27, 2001.

In light of the foregoing, the August 27, 2001, date of claim 
is the earliest possible date in determining an effective 
date for the grant of service connection for bilateral 
hearing loss.  The Board recognizes that the veteran has 
apparently had bilateral hearing loss prior to the assigned 
effective date.  However, the law requires that the Board 
assign an effective date which is the later of the date 
entitlement arose or date of receipt of the claim.  
Accordingly, an effective date prior to August 27, 2001 must 
be denied.


ORDER

Entitlement to an effective date earlier than August 27, 
2001, for service connection for bilateral hearing loss is 
denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


